DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
This action is in response to the arguments filed on 3/24/2021.  Claims 1-18 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Amir et al. ("Cognitive Computing Programming Paradigm: A Corelet Language for Composing Networks of Neurosynaptic Cores," hereinafter referred to as Amir), in view of Esser et al. (“Cognitive Computing Systems: Algorithms and Applications for
Networks of Neurosynaptic Cores,” hereinafter referred to as Esser), and further in view of Szatmary et al. (US 2013/0218821 A1, hereinafter referred to as Szatmary).

As to claim 1, Amir teaches a method comprising: 
providing a programming environment for programming a neurosynaptic network (see abstract, II. Page 18 CORELET DEFINITION, B. Corelet, Composition, V. CORELET LABORATORY, B. Corelet Composition and Decomposition);
 recording, utilizing the programming environment, one or more user actions associated with the programming (see C. Contributions, we group inputs and outputs into connectors. A corelet user has access only to input and output connectors, wherein using the broadest reasonable interpretation, Examiner interprets the group inputs and
outputs into connectors to include the recording); and 
for each pattern identified, generating a corresponding reusable compositional prototype comprising at least one rule identifying at least one modification to the neurosynaptic network (see Abstract, and page 2 of 10, right column ... ; wherein using the broadest reasonable interpretation, Examiner interprets (c) a Corelet Library that acts as an ever-growing repository of reusable corselets from which programmers compose new corelets; Fig. 1, Examiner interprets "if the synapse value for a particular axon-neuron pair is non-zero ... then the neuron updates ... " as a generated rule; Examiner interprets boosting programmer productivity and every time a new corelet is written, either from scratch or by composition, it can be added back to the library, which keeps growing in a self-reinforcing way to teach the limitation).
Amir teaches identifying one or more patterns related to corelet composition, but fails to
explicitly teach for each user action recorded, maintaining a corresponding database record including metadata related to the user action; and
clustering database records maintained that include similar metadata to identify one or more patterns related to the programming.
However, Esser teaches for each user action recorded, maintaining a corresponding database record including metadata related to the user action (see III. APPLICATIONS, A. Speaker Recognition…Given audio and video of 34 individuals from the CUAVE database [18] speaking the digits 0–9, we constructed a system that recognizes and classifies these speakers); and 
clustering database records with similar metadata to identify one or more patterns related to the programming (see C. Digit Recognition….cluster data into similar sets
without using labels is appropriate to deal with the variations in writing styles, reducing the burden on the classifier).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Amir to add metadata related to the user action to Amir’s system as taught by Esser above.  The modification would have been obvious because one of ordinary skill would be motivated to develop an efficient platform for running cognitive algorithms and improve programmer productivity yet are natively efficient for neuromorphic architectures, as suggested by Esser (see IV. Conclusions).
But Amir and Esser fail to explicitly teach:
instantiating one or more components of the neurosynaptic network and connectivity
between the one or more components based on at least one reusable compositional prototype generated, wherein the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time.
However, Szatmary, in combination with Amir and Esser teaches:
instantiating one or more components of the neurosynaptic network and connectivity
between the one or more components based on at least one reusable compositional prototype generated (see paragraphs [0075]….instantiate node instances for different node types, dynamically identify and/or select subsets of the network…; [0085]…
a dedicated software package may be configured to (i) process the HLND statements that define the network and/or (ii) instantiate the network nodes and connections…), wherein the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time (see paragraphs [0098]-[0101]…the HLND may define rules that govern node instantiation. The HLND node instantiation instructions may be subsequently provided to a software package (e.g., the END kernel) that interprets the instructions and instantiates the appropriate nodes…; [0240]-[0251]…rules).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Amir and Esser to add nodes instantiation to the combination system of Amir and Esser’s system as taught by Szatmary above.  The modification would have been obvious because one of ordinary skill would be motivated to provide efficient design and implementation of artificial neural networks, as suggested by Szatmary ([0006], [0077] and [0080]).

Claim 7 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Esser teaches a processor and memory (Introduction… A. Context). Therefore, claim 7 is rejected for the same reasons as applied to claim 1 above.

Claim 13 recites substantially the same functionalities recited in claim 1, and is directed to a computer-readable medium that performs the method of claim 1.  Therefore, claim 7 is rejected for the same reasons as applied to claim 1 above.

Claims 2-5, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. ("Cognitive Computing Programming Paradigm: A Corelet Language for Composing Networks of Neurosynaptic Cores," hereinafter referred to as Amir), in view of Esser et al. (“Cognitive Computing Systems: Algorithms and Applications for Networks of Neurosynaptic Cores,” hereinafter referred to as Esser), and further in view of Szatmary et al. (US 2013/0218821 A1, hereinafter referred to as Szatmary), and Miloushev et al. (US 8,464,214 B2, hereinafter referred to as Miloushev).

As to claim 2, which incorporate the rejection of claim 1, Amir, Esser and Szatmary fail to explicitly teach wherein each reusable compositional prototype comprises one or more metadata tags.
However Miloushev teaches wherein each reusable compositional prototype generated further comprises one or more metadata tags (see col. 6, lines 64-67 to col. 7, lines 1-25,,,metadata; col. 11, lines 5-50….tags, Fig, 2A ). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Amir, Esser and Szatmary by adding metadata tags to the combination system of Amir, Esser and Szatmary’s system as taught by Miloushev above.  The modification would have been obvious because one of ordinary skill would be motivated to design and implement software systems with high degree of parallelism, so that high performance can be achieved by executing said software on systems with large numbers of processors and/or processor cores, as suggested by Miloushev (see col. 2, line 66-67 to col. 3, lines 1-8).

As to claim 3, which incorporate the rejection of claim 2, Amir teaches: maintaining a library including each reusable compositional prototype generated (see Abstract, and  page 2 of 10, right column…;  wherein using the broadest reasonable interpretation, Examiner interprets (c) a Corelet Library that acts as an ever-growing repository of reusable corselets from which programmers compose new corelets; Fig. 7, IV. CORELET LIBRARY, any corelet from the library can be used for building a new system, and the new system itself can then be added back into the library in the form of a new corelet, thereby growing and enriching the library in a bottom up fashion).
  
As to claim 4, which incorporate the rejection of claim 3, Amir teaches:
in response to receiving one or more search parameters, searching the library based on the one or more search parameters (see Introduction, IV. CORELET LIBRARY, wherein Examiner interprets enabling developers to easily replace a library corelet with an alternative implementation without disrupting the rest of the system to include searching the library based on one or more search parameters; replace a library corelet include searching the library for what to replace using search parameters;  V. CORELET LABORATORY, D. Input and Output Map Files, look-up tables of the destination axons and the source neurons connected to External input and output connectors); 
selecting at least one reusable compositional prototype generated with satisfying the one or more search parameters (see Abstract, and  page 2 of 10, right column…;  wherein using the broadest reasonable interpretation, Examiner interprets (c) a Corelet Library that acts as an ever-growing repository of reusable corselets from which programmers compose new corelets); and 
decreasing time associated with developing and debugging the neurosynaptic network and increasing accuracy of the network by programming the network based on one or more rules included in the at least one selected reusable compositional prototype (see
Fig. 1, using the broadest reasonable interpretation, Examiner interprets "if the synapse value for a particular axon-neuron pair is non-zero ... then the neuron updates ... " as a generated rule; Examiner interprets boosting programmer productivity and every time a new corelet is written, either from scratch or by composition, it can be added back to the library, which keeps growing in a self-reinforcing way; and Fig. 7, IV. CORELET LIBRARY, any corelet from the library can be used for building a new system, and the new system itself can then be added back into the library in the form of a new corelet, thereby growing and enriching the library in a bottom up fashion to teach the limitation).  
But Amir, Esser and Szatmary fails to explicitly teach wherein each reusable compositional prototype comprises one or more metadata tags.
However Miloushev teaches wherein each reusable compositional prototype comprises one or more metadata tags (see col. 6, lines 64-67 to col. 7, lines 1-25,,,metadata; col. 11, lines 5-50….tags, Fig, 2A ). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Amir, Esser and Szatmary by adding metadata tags to the combination system of Amir, Esser and Szatmary’s system as taught by Miloushev above.  The modification would have been obvious because one of ordinary skill would be motivated to design and implement software systems with high degree of parallelism, so that high performance can be achieved by executing said software on systems with large numbers of processors and/or processor cores, as suggested by Miloushev (see col. 2, line 66-67 to col. 3, lines 1-8).

 As to claim 5, which incorporate the rejection of claim 2, Amir teaches: 
analyzing one or more model files (see Fig. 7, a network model file decomposition;
C. Creation of TrueNorth Program and E. Transduction and Simulation (Listing 2), verification stage and network model file); 
identifying one or more unique patterns in the one or more model files (see Fig. 4, connectivity patterns); 
assigning each unique pattern identified with a corresponding unique identifier (see C. The Connector Class, a unique identifier with respect to the core); and 
replacing each instance located with a reusable compositional prototype corresponding to the unique pattern (see Fig. 2, elements (e) and (f), wherein Examiner interprets Corelet C as replacing Corelet A and Corelet B).  
Amir teaches corelet assigns a unique local identifier to each of its constituent neurosynaptic cores and sub-core (C. The Connector Class) but fails to explicitly teach
for each unique pattern identified: locating each instance of the unique pattern in the one or more model files based on repetitions of a corresponding unique identifier for the unique pattern.
However, Esser teaches for each unique pattern identified: locating each instance of the unique pattern in the one or more model files based on repetitions of a corresponding unique identifier for the unique pattern (see B. Connection Methods…
Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be targeted to N different axons).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Amir, Esser and Szatmary to add unique pattern identifier to the combination system of Amir, Esser and Szatmary’s system as taught by Esser above.  The modification would have been obvious because one of ordinary skill would be motivated to develop an efficient platform for running cognitive algorithms and improve programmer productivity yet are natively efficient for neuromorphic architectures, as suggested by Esser (see IV. Conclusions).

Claim 8 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2.  Esser teaches a processor and memory (Introduction… A. Context). Therefore, claim 8 is rejected for the same reasons as applied to claim 2 above.

Claim 9 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3. Esser teaches a processor and memory (Introduction… A. Context). Therefore, claim 9 is rejected for the same reasons as applied to claim 3 above.

Claim 10 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4. Esser teaches a processor and memory (Introduction… A. Context). Therefore, claim 10 is rejected for the same reasons as applied to claim 4 above.

Claim 11 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5.  Esser teaches a processor and memory (Introduction… A. Context). Therefore, claim 11 is rejected for the same reasons as applied to claim 5 above.

Claim 14 recites substantially the same functionalities recited in claim 2, and is directed to a computer-readable medium that performs the method of claim 2.  Therefore, claim 13 is rejected for the same reasons as applied to claim 2 above.

Claim 15 recites substantially the same functionalities recited in claim 3, and is directed to a computer-readable medium that performs the method of claim 3.  Therefore, claim 13 is rejected for the same reasons as applied to claim 3 above.

Claim 16 recites substantially the same functionalities recited in claim 4, and is directed to a computer-readable medium that performs the method of claim 4.  Therefore, claim 13 is rejected for the same reasons as applied to claim 4 above.

 Claim 17 recites substantially the same functionalities recited in claim 7, and is directed to a computer-readable medium that performs the method of claim 5.  Therefore, claim 17 is rejected for the same reasons as applied to claim 5 above.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. ("Cognitive Computing Programming Paradigm: A Corelet Language for Composing Networks of Neurosynaptic Cores," hereinafter referred to as Amir), in view of Esser et al. (“Cognitive Computing Systems: Algorithms and Applications for
Networks of Neurosynaptic Cores,” hereinafter referred to as Esser), and further in view of Szatmary et al. (US 2013/0218821 A1, hereinafter referred to as Szatmary), and Miloushev et al. (US 8,464,214 B2, hereinafter referred to as Miloushev), and Feghali et al. (US 2008/0159528 A1, hereinafter referred to as Feghali).
As to claim 6, which incorporate the rejection of claim 5, Amir, Esser, Szatmary and Miloushev fail to explicitly teach wherein each unique identifier comprises a hash key.
However Feghali teaches wherein each unique identifier comprises a hash key (see paragraph [0013], wherein the hash circuitry 110 and public key encryption (PKE) circuitry 112 include hash key).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Amir, Esser, Szatmary and Miloushev by adding block identifier to the combination system of Amir, Esser, Szatmary and Miloushev’s system as taught by Feghali above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce the complexity and amount of code required, as suggested by Feghali (see paragraph [0012]).

Claim 12 recites substantially the same functionalities recited in claim 6, and is directed to a system that performs the method of claim 6.  Feghali teaches a processor ([0025]) and memory ([0013]]). Therefore, claim 12 is rejected for the same reasons as applied to claim 6 above.

Claim 18 recites substantially the same functionalities recited in claim 8, and is directed to a computer-readable medium that performs the method of claim 8.  Therefore, claim 18 is rejected for the same reasons as applied to claim 8 above.

Response to Applicant’s arguments
Applicant's arguments on file on 03/24/2021 with respect to claims 1-18 have been considered but are not persuasive.

Double Patenting Rejection
The double patenting rejection is withdrawn because of the filing of the Terminal Disclaimer on 02/12/2021.

Claim Rejections - 35 U.S. C § 103
Argument 1
Amir describes a programming language for composing networks of neurosynaptic cores
(Amir, Abstract) Amir, however, does not disclose instantiating one or more components of a network of neurosynaptic cores and connectivity between the one or more components based on at least one reusable compositional prototype generated, where the instantiating comprises applying at least one learning rule included in at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time.

Examiner’s response:
Examiner respectfully disagrees. Szatmary, in combination with Amir and Esser teaches:
instantiating one or more components of the neurosynaptic network and connectivity
between the one or more components based on at least one reusable compositional prototype generated (see paragraphs [0075]), wherein the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time (see paragraphs [0098]-[0101] and [0240]-[0251]).

Argument 2
Esser is relied on to teach maintaining a database record including metadata related to a user action (Office Action, page 16). Esser, however, does not disclose instantiating one or more components of a neurosynaptic network and connectivity between the one or more components based on at least one reusable compositional prototype generated, where the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time.

Examiner’s response:
Examiner respectfully disagrees. Szatmary, in combination with Amir and Esser teaches: 
instantiating one or more components of the neurosynaptic network and connectivity
between the one or more components based on at least one reusable compositional prototype generated (see paragraphs [0075]), wherein the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time (see paragraphs [0098]-[0101] and [0240]-[0251]).

Argument 3
Szatmary is relied on to teach instantiation (Office Action, page 17). Szatmary, however,
does not disclose instantiating one or more components of a neurosynaptic network and
connectivity between the one or more components based on at least one reusable compositional prototype generated, where the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time.

Examiner’s response:
Examiner respectfully disagrees. Szatmary, in combination with Amir and Esser teaches: 
instantiating one or more components of the neurosynaptic network and connectivity
between the one or more components based on at least one reusable compositional prototype generated (see paragraphs [0075]), wherein the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time (see paragraphs [0098]-[0101] and [0240]-[0251]).

Argument 4
Claims 2-5, 8-11, and 14-17

Dependent claims 2-5 depend on independent claim 1. Dependent claims 8-11 depend on independent claim 7. Dependent claims 14-17 depend on independent claim 13. As asserted above, Amir in view of Esser does not teach or suggest the limitations of amended independent claims 1, 7, and 13.

Examiner’s response:
Examiner respectfully disagrees.  No further arguments are made for the dependent claims.  Dependent claims 2-5 depend on not allowable independent claim 1. Dependent claims 8-11 depend on not allowable independent claim 7. Dependent claims 14-17 depend on not allowable independent claim 13. As shown above, Amir and Szatmary do teach or suggest the limitations of amended independent claims 1, 7, and 13.

Argument 5

Claims 6, 12, and 18
Dependent claim 6 depends on independent claim 1. Dependent claim 12 depends on
independent claim 7. Dependent claim 18 depends on independent claim 13. As asserted above, Amir in view of Esser and Miloushev does not teach or suggest the limitations of amended independent claims 1, 7, and 13.

Examiner’s response:
Examiner respectfully disagrees.  No further arguments are made for the dependent claims.  Dependent claim 6 depends on not allowable independent claim 1. Dependent claim 12 depends on not allowable independent claim 7. Dependent claim 18 depends on not allowable independent claim 13. As shown above, Amir and Szatmary do teach or suggest the limitations of amended independent claims 1, 7, and 13.

Argument 6

Feghali is relied on for teaching a hash key (Final Office Action, page 24). Feghali,
hovewer, does not disclose instantiating one or more components of a neurosynaptic network and connectivity between the one or more components based on at least one reusable compositional prototype generated, where the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time. Therefore, Feghali does not teach or suggest "instantiating one or more components of the neurosynaptic network and connectivity between the one or more components based on at least one reusable compositional prototype generated, wherein the instantiating comprises applying at least one learning rule included in the at least one reusable compositional
prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time" as per amended independent claim 1 and similarly per amended independent claims 7 and 13.

Examiner’s response:
Examiner respectfully disagrees. Szatmary, in combination with Amir and Esser teaches: 
instantiating one or more components of the neurosynaptic network and connectivity
between the one or more components based on at least one reusable compositional prototype generated (see paragraphs [0075]), wherein the instantiating comprises applying at least one learning rule included in the at least one reusable compositional prototype generated to at least one connection between the one or more components to change the connectivity between the one or more components over time (see paragraphs [0098]-[0101] and [0240]-[0251]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/ABABACAR SECK/Examiner, Art Unit 2122  

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122